United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Independence, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kevin A. Graham, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-812
Issued: December 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2009 appellant filed a timely appeal from a schedule award decision of
the Office of Workers’ Compensation Programs dated May 27, 2008 and a November 10, 2008
decision that denied his request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he has
more than a 22 percent impairment of the left upper extremity for which he received schedule
awards; and (2) whether the Office properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a). On appeal appellant, through his attorney,
argues that the Office improperly denied merit review by its November 10, 2008 decision
because he had submitted new and relevant evidence that established entitlement to a left upper
extremity schedule award greater than that awarded.

FACTUAL HISTORY
On October 21, 1996 appellant, then a 43-year-old mail handler, filed a Form CA-2,
occupational disease claim, alleging that heavy lifting and throwing mailbags caused a right
shoulder injury. He did not stop work. On March 10, 1997 the Office accepted right shoulder
impingement syndrome as employment related and corrective surgery was performed on
April 2, 1997. On December 24, 1997 appellant filed a second occupational disease claim,
alleging that moving heavy equipment caused left shoulder tendinitis. On January 29, 1998 the
Office accepted this claim for aggravation of acromioclavicular arthritis, left and impingement
syndrome of the left shoulder. Appellant underwent left diagnostic arthroscopy acromioplasty
on March 11, 1998. On August 3, 1998 he was granted a schedule award for 11 percent
impairment of the right shoulder and on June 25, 1999 a schedule award for a 16 percent
impairment of the left upper extremity. Appellant had additional left shoulder procedures on
December 6, 2000 and June 17, 2002. By decision dated September 30, 2003, the Office
determined that his actual wages as a modified mail handler fairly and reasonably represented his
wage-earning capacity, finding that he had zero percent loss. On March 17, 2004 he had a fourth
left upper extremity surgical procedure.1
In September 2006, the Office determined that, a conflict in medical evidence was
created between the opinions of appellant’s attending Board-certified orthopedist, Dr. Steven
Joyce, and Dr. Kathryn Hedges, a Board-certified neurologist who provided a second opinion
evaluation for the Office regarding whether appellant had reflex sympathetic dystrophy or a
chronic regional pain syndrome.2 Appellant retired on disability effective October 12, 2006. In
April 2007, the Office referred him to Dr. Donohoe, Board-certified in neurology, for an
impartial evaluation. In a May 3, 2007 report, Dr. Donohoe provided examination findings and
advised that appellant had a complex regional pain syndrome directly related to the surgeries
described in the statement of accepted facts, particular the surgery for thoracic outlet syndrome.
He stated, “in my opinion the basic requirements according to the 5th edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) are
met.”
On May 21, 2007 appellant filed a schedule award claim. By letter dated June 4, 2007,
the Office informed him of the type of evidence needed to support the claim and on June 28,
2007 accepted the condition of complex regional pain syndrome, reflex sympathetic dystrophy
(RSD) of the left upper limb. In an August 8, 2007 report, Stanley Butts, Ph.D., a licensed
psychologist, diagnosed pain disorder with both psychological factors and a general medical
condition, generalized anxiety disorder and complex regional pain syndrome and advised that
appellant was unable to work. By reports dated September 13 and October 25, 2007, Dr. Joyce
1

After each procedure appellant returned to modified duty.

2

Dr. Joyce had been appellant’s attending physician for many years, performing the 1997, 1998, 2000 and 2002
surgical procedures. Dr. Hedges examined appellant on June 28, 2006. The Office initially referred him to
Dr. Michael E. Ryan, a Board-certified neurologist, who provided reports dated October 17, 2006 and January 5 and
February 9, 2007. Dr. Ryan advised that appellant had a 20 percent left upper extremity impairment. Finding his
reports not well reasoned, the Office referred appellant to Dr. Charles D. Donohoe, also Board-certified in
neurology.

2

advised that on February 26, 2004 he increased appellant’s permanent impairment of the left
upper extremity to 20 percent due to significant loss of motion and decreased strength and that,
based on the continuation of symptoms of RSD, he would add 5 percent for a regional pain
syndrome, for a total left upper extremity impairment of 25 percent.
On January 18, 2008 the Office referred appellant to Dr. George Varghese, a Boardcertified physiatrist, for an impairment evaluation. In a February 13, 2008 report, Dr. Varghese
noted that he examined appellant on February 11, 2008 and reported his past medical history
including multiple surgical procedures and electromyographic findings of mild carpal tunnel
syndrome. He advised that the only finding suggestive of reflex sympathetic dystrophy on
examination of the left shoulder was hyperesthesia in the C5 dermatome and possibly in the C8,
T1 dermatome and noted some disuse atrophy of the serratus anterior and shoulder girdle
muscles. Range of motion findings of the left shoulder were 125 degrees of forward flexion,
50 degrees of extension, 130 degrees of abduction, 50 degrees of adduction and 60 degrees of
internal and external rotation, with mild weakness of the serratus anterior and external and
internal rotation and shoulder abduction. Dr. Varghese provided analysis in accordance with the
A.M.A., Guides,3 finding an eight percent impairment due to loss of shoulder motion, a seven
percent impairment due to loss of strength and a nine percent impairment for pain and sensory
deficit. He combined the ratings to find a 22 percent impairment of the left upper extremity.
By letter dated February 22, 2008, an Office medical adviser noted that he agreed with
Dr. Varghese’s range of motion and strength impairment ratings, but asked that the physician
provide additional explanation regarding his pain and sensory determination, in accordance with
the A.M.A., Guides.4
In an April 8, 2008 report, Dr. Varghese advised that his examination did not show
evidence of reflex sympathetic dystrophy and therefore he had not utilized section 16-2.5e of the
A.M.A., Guides regarding complex regional pain syndrome. He stated that appellant’s pain and
hypesthesia of the C-5, C-8 and T-1 dermatomes should be taken as a residual nerve injury,
secondary to previous surgery. By report dated April 11, 2008, an Office medical adviser
advised that maximum medical improvement was reached on February 11, 2008. He stated that,
with the additional rationale provided by Dr. Varghese in his April 8, 2008 report, appellant was
entitled to a 22 percent permanent impairment of the left upper extremity. By report dated
May 12, 2008, the Office medical adviser noted that appellant had previously received a
schedule award for a 16 percent impairment of the left upper extremity and was therefore entitled
to an additional award of 6 percent. On May 27, 2008 appellant was granted a schedule award
for an additional six percent impairment of the left upper extremity, for a total of 18.72 weeks, to
run from February 11 to June 21, 2008.
3

A.M.A., Guides (5th ed. 2001).

4

On February 14, 2008 the Office referred appellant to Dr. James Gregory Hunter, a Board-certified psychiatrist,
for a psychiatric second opinion evaluation. In a report dated March 10, 2008, Dr. Hunter diagnosed dysthymia,
generalized anxiety disorder, pain disorder due to a general medical condition, complex regional pain syndrome,
severe chronic pain and inability to work. He advised that appellant’s depressive disorder and anxiety disorder were
secondary to the development of chronic pain and recommended consultation with a psychiatrist to assist in
medication management for optimal pain relief and for his depression and anxiety disorders. On March 28, 2008 the
Office accepted the conditions of dysthymic disorder and generalized anxiety disorder.

3

On October 6, 2008 appellant requested reconsideration, contending that the schedule
award was in error because it did not take into account the accepted conditions of dysthymic
disorder or generalized anxiety disorder. He submitted a copy of Dr. Hunter’s March 10, 2008
report and a June 23, 2008 report in which Dr. Donohoe reiterated his prior findings and
conclusions. Appellant noted that on examination that day he was in obvious pain and had
weakness of abduction of the left shoulder graded at 4.5/5. He concluded:
“In summary, I would concur with prior observations regarding the level of
impairment with respect to his left shoulder. In that regard, I would use a figure
of 25 percent. My major difference with prior observation centers about the pain
syndrome related to his reflex sympathetic dystrophy (complex regional pain
syndrome). It is my feeling that the pain has a much more global effect on his
quality of life. In that regard, I would rate his permanent partial disability with
respect to the body as a whole at 30 percent.”
Appellant also submitted a September 25, 2008 report in which Dr. Joyce provided
examination findings.
By decision dated November 10, 2008, the Office denied appellant’s reconsideration
request, finding the evidence submitted repetitious and insufficient to warrant merit review.
LEGAL PRECEDENT -- ISSUE 1
Under section 8107 of the Federal Employees’ Compensation Act5 and section 10.404 of
the implementing federal regulations,6 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides7 has been adopted by the Office and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.8
It is the claimant’s burden to establish that he or she sustained a permanent impairment of
a scheduled member or function as a result of an employment injury.9 Office procedures provide
that to support a schedule award, the file must contain competent medical evidence, which shows
that the impairment has reached a permanent and fixed state and indicates the date on which this
occurred (“date of maximum medical improvement”), describes the impairment in sufficient
detail to include, where applicable, the loss in degrees of active and passive motion of the
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

A.M.A., Guides, supra note 3.

8

See Joseph Lawrence, Jr., 53 ECAB 331 (2002).

9

Tammy L. Meehan, 53 ECAB 229 (2001).

4

affected member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation or other pertinent description of the impairment and the percentage of
impairment should be computed in accordance with the fifth edition of the A.M.A., Guides.
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
figures and tables found in the A.M.A., Guides. However, all factors that prevent a limb from
functioning normally should be considered, together with the loss of motion, in evaluating the
degree of permanent impairment.10 Chapter 16 of the fifth edition of the A.M.A., Guides
provides the framework for assessing upper extremity impairments.11 Office procedures further
provide that after obtaining all necessary medical evidence, the file should be routed to the
Office medical adviser for an opinion concerning the nature and percentage of impairment and
the Office medical adviser should provide rationale for the percentage of impairment specified.12
ANALYSIS -- ISSUE 1
The Board finds that, at the time the Office issued the May 27, 2008 schedule award,
appellant had not met his burden of proof to establish that he was entitled to an impairment
rating for the left upper extremity greater than the 22 percent awarded. The accepted conditions
regarding the left upper extremity are: aggravation of acromioclavicular arthritis; impingement
syndrome; reflex sympathetic dystrophy; and complex regional pain syndrome. Further accepted
conditions are: right shoulder impingement syndrome; dysthymic disorder; and generalized
anxiety disorder. On August 3, 1998 appellant had already been granted a schedule award for 11
percent impairment of the right shoulder and on June 25, 1999, a schedule award for a 16 percent
impairment of the left upper extremity.
Regarding appellant’s general argument on appeal that his accepted conditions of
dysthymic disorder and generalized anxiety disorder should be considered in his impairment
rating, section 8107 of the Act identifies specific members of the body such as the arm, leg,
hand, foot, thumb and finger; functions such as loss of hearing and loss of vision; and organs to
include the eye.13 Section 8107(c)(22) provides for the payment of compensation for permanent
loss of any other important external or internal organ of the body as determined by the Secretary
of Labor who has made such a determination and pursuant to the authority granted in section
8107(c)(22), added the breast, kidney, larynx, lung, penis, testicle, tongue, ovary, uterus/cervix
and vulva/vagina to the schedule.14 Disorders of the nervous system are not included as covered
10

Robert V. Disalvatore, 54 ECAB 351 (2003).

11

A.M.A., Guides, supra note 3 at 433-521.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6(b-d) (August 2002).
13

5 U.S.C. § 8107(c).

14

5 U.S.C. § 8107(c)(22); 20 C.F.R. § 10.404(a); see D.J., 59 ECAB ___ (Docket No. 08-725, issued
July 9, 2008).

5

members for purposes of a schedule award under the Act.15 Appellant would therefore not be
entitled to an increased schedule award for his accepted psychological conditions.
The medical evidence relevant to a left upper extremity impairment includes an
October 17, 2006 report, in which Dr. Ryan advised that appellant had a 20 percent left upper
extremity impairment, less than that awarded. In a May 3, 2007 report, Dr. Donohoe merely
stated that the requirements for a diagnosis of complex regional pain syndrome had been met in
accordance with the A.M.A., Guides. He provided no impairment analysis in which he
referenced specific sections, figures or tables of the A.M.A., Guides nor did he provide the
degree of permanent impairment. On October 25, 2007 Dr. Joyce advised that appellant had a
20 percent left upper extremity impairment due to significant loss of motion and decreased
strength and an additional 5 percent for complex regional pain syndrome, to total a 25 percent
left upper extremity impairment. However, he did not reference specific sections, figures or
tables of the A.M.A., Guides.
An opinion which is not based upon the standards adopted by the Office and approved by
the Board as appropriate for evaluating schedule losses is of little probative value in determining
the extent of a claimant’s impairment.16 Schedule awards are to be based on the A.M.A., Guides
and an estimate of permanent impairment is irrelevant and of diminished probative value where
it is not based on the A.M.A., Guides.17 The reports of Drs. Ryan, Donohoe and Joyce are
therefore insufficient to establish that appellant was entitled to a schedule award greater than the
22 percent awarded.
In reports dated February 13 and April 8, 2008, Dr. Varghese noted his review in
accordance with the fifth edition of the A.M.A., Guides and advised that, under Figures 16-40,
125 degrees of forward flexion yielded a four percent impairment and 50 degrees of extension
yielded zero percent impairment;18 that under Figure 16-43, 130 degrees of abduction yielded a
two percent impairment and 50 degrees of adduction yielded zero percent impairment;19 and that
under Figure 16-46, 60 degrees of internal rotation yielded a two percent impairment.20 He then
properly added these values to find an eight percent impairment for loss of left shoulder range of
motion. Dr. Varghese also properly utilized Tables 16-11 and 16-35 to find a three percent
impairment due to weakness of the serratus anterior muscle, a two percent impairment due to
abduction weakness and one percent impairments for internal and external rotation, to yield a
strength deficit of seven percent.21 He then rated appellant’s pain and sensory deficits under
Table 16-13, finding a four percent impairment at C5, a three percent impairment at C8 and a
15

F.M., 58 ECAB ____ (Docket No. 06-632, issued: May 3, 2007).

16

Carl J. Cleary, 57 ECAB 563 (2006).

17

James R. Hill, 57 ECAB 583 (2006).

18

A.M.A., Guides supra note 3 at 476.

19

Id at 477.

20

Id at 479.

21

Id. at 484, 510.

6

two percent impairment at T1, for a nine percent impairment for pain and sensory deficit.22
Dr. Varghese then properly utilized the Combined Values Chart,23 to conclude that appellant had
a 22 percent permanent impairment of the left upper extremity. In reports dated April 11 and
May 12, 2008, an Office medical adviser agreed with Dr. Varghese’s impairment findings. The
Office medical adviser noted that, as appellant had previously received a schedule award for a 16
percent permanent impairment of the left upper extremity, he was entitled to an additional
schedule award for a 6 percent impairment, which the Office granted on May 27, 2008.
As the reports of Dr. Varghese and the Office medical adviser provided the only
evaluations that, conformed with the A.M.A., Guides, they constitute the weight of the medical
evidence. Appellant therefore did not meet his burden of proof to establish that he is entitled to a
schedule award greater than those awarded.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act vests the Office with discretionary authority to determine
whether it will review an award for or against compensation, either under its own authority or on
application by a claimant.24 Section 10.608(a) of the Code of Federal Regulations provides that
a timely request for reconsideration may be granted if the Office determines that the employee
has presented evidence and/or argument that meets at least one of the standards described in
section 10.606(b)(2).25 This section provides that the application for reconsideration must be
submitted in writing and set forth arguments and contain evidence that either: (1) shows that the
Office erroneously applied or interpreted a specific point of law; (2) advances a relevant legal
argument not previously considered by the Office; or (3) constitutes relevant and pertinent new
evidence not previously considered by the Office.26 Section 10.608(b) provides that when a
request for reconsideration is timely but fails to meet at least one of these three requirements, the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.27
ANALYSIS -- ISSUE 2
The merit issue in this case is whether appellant met his burden of proof to establish that
he has more than a 22 percent impairment of the left upper extremity, for which he received
schedule awards. With his October 6, 2008 reconsideration request, appellant contended that the
schedule award was in error because it did not take into account the accepted conditions of
dysthymic disorder or generalized anxiety disorder. While the reopening of a case may be
predicated solely on a legal premise not previously considered, such reopening is not required
22

Id. at 489.

23

Id. at 604-06.

24

5 U.S.C. § 8128(a).

25

20 C.F.R. § 10.608(a).

26

Id. at § 10.608(b)(1) and (2).

27

Id. at § 10.608(b).

7

where the legal contention, as in this case, does not have a reasonable color of validity.28 As
stated above, disorders of the nervous system are not covered members for purposes of a
schedule award under the Act.29 Consequently, appellant was not entitled to a review of the
merits of his claim based on the first and second above-noted requirements under section
10.606(b)(2).30
With respect to the third above-noted requirement under section 10.6069b)(2),
Dr. Hunter’s March 10, 2008 report was previously of record. Evidence that repeats or
duplicates evidence already in the case record has no evidentiary value and does not constitute a
basis for reopening a case.31 Appellant also submitted a September 25, 2008 report in which
Dr. Joyce provided examination findings. Dr. Joyce, however, provided no impairment analysis.
The Board has held that the submission of evidence which does not address the particular issue
involved in a case does not constitute a basis for reopening the claim.32 Appellant, however, also
submitted a June 23, 2008 report in which Dr. Donohoe advised that he felt that pain has a much
more global effect on quality of life and would rate appellant’s permanent partial disability with
respect to the body as a whole at 30 percent.
In order to require merit review, it is not necessary that the new evidence be sufficient to
discharge appellant’s burden of proof. Instead, the requirement pertaining to the submission of
evidence in support of reconsideration only specifies that the evidence be relevant and pertinent
and not previously considered by the Office.33 As the June 23, 2008 report from Dr. Donohoe
constituted new and relevant medical evidence, the Board finds that the Office improperly denied
appellant’s request for review of the merits of his claim and the case will be remanded to the
Office to conduct an appropriate merit review. Following this and such other development as
deemed necessary, the Office shall issue a merit decision on the schedule award claim.34
CONCLUSION
The Board finds that appellant did not establish that he was entitled to a schedule award
for his left upper extremity greater than the 22 percent awarded and that the Office improperly
28

M.E., 58 ECAB ____ (Docket No. 07-1189, issued September 20, 2007).

29

F.M., supra note 15.

30

20 C.F.R. § 10.606(b)(2).

31

D’Wayne Avila, 57 ECAB 642 (2006).

32

Id.

33

Billy B. Scoles, 57 ECAB 258 (2005).

34

On December 1, 2008 appellant requested reconsideration with the Office and on February 4, 2009 filed an
appeal with the Board of the May 27, 2008 Office decision. By decision dated February 27, 2009, the Office denied
modification of the May 27, 2008 decision. It and the Board may not have simultaneous jurisdiction over the same
issue in the same case. Following the docketing of an appeal with the Board, the Office does not retain jurisdiction
to render a further decision regarding the same issue on appeal until after the Board relinquishes its jurisdiction.
Any decision, such as that issued on February 27, 2009, rendered by the Office on the same issues for which an
appeal is filed is null and void. Jacqueline S. Harris, 54 ECAB 139 (2002).

8

refused to reopen his schedule award claim for further review of the merits pursuant to section
8128(a) of the Act.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 27, 2008 be affirmed. The decision dated November 10,
2008 is vacated and the case remanded to the Office for proceedings consistent with this decision
of the Board.
Issued: December 2, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

